Title: To George Washington from Samuel Hanson, 7 August 1788
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexandria, 7th Augt 1788

Your favour, per Mastr Lawrence, was handed to me last Night.
Any “bruises” he may be able to shew, were not, as he well knows, given by me with design, but may be the consequences of the struggle which ensued upon my attempt to take him into a room for chastisement. I am certain he did not receive more than 3 strokes, and these with a Whip. Whether they could occasion any bruises, you, Sir, will determine. After the declaration of my intention to flog him, made to you on Monday, and your approbation of my Conduct, I can have no inducement to misstate this matter. The fact is, more than 24 hours had elapsed between the offence, & my attempt to punish it; so that I cannot be supposed to have acted from the sudden impulse of passion. Indeed; I had become so cool, that I hesitated considerably upon the subject: and nothing but the necessity of asserting my authority (which expressly depended upon the issue of this affair) could have impelled me to such a disagreeable measure. This is the true state of the matter. When compared with the one given by Lawrence, it confirms the propriety of those deductions which you made from his former Accounts. I beg leave to remark that the reputation of those who undertake the accommodation of Boys, is much in their power, & that this circumstance is not the least irksome of those which attend the employment It is natural for Parents or Guardians to be partial to the representations of their children, or their Connections: and it is not every one who would have listened to them with the same allowances in my favour which you, Sir, have been pleased to make.
It has been my wish to consider, & treat, your Nephews as friends rather than School-Boys. George will do me the justice to own that I always inform him when we expect Company to Tea, (which is the only kind we have had for a long time) that he may join in it. Lawrence has not had the same invitation from his being a great Sloven. It is with pleasure I repeat that George

is of an obliging, amiable disposition. But he is a little subject to the natural warmth of his temper. This, added to the puerile ambition of giving him self consequence with the smaller boys, may, in some measure, account for the occasional impropriety of his behaviour. An adequate Acct would, perhaps, go farther. To treat with voluntary respect a Person under the humiliating necessity of accommodating Boys for pay, requires, I fear, the exercise of more consideration, and liberality of sentiment, than usually fall to the lot of the young.
Your directions respecting their cloathes shall be strictly observed. The care & inspection of their Dress I have always considered as a part of the duty I owe them: and I have frequently urged them to address you upon this point, when there was occasion; & recommended the Post-office as a proper place for their Letters. with the utmost respect & Esteem, I am Sir your most obedt & most humble Servant

S. Hanson of Saml

